DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Turk on 08 December 2021.
The application has been amended as follows: 
1.	(Currently Amended) A prismatic secondary battery comprising:
a battery container containing an electric storage element and having a first wide surface, a second wide surface, a pair of narrow surfaces, a bottom surface, and an opening;
a lid having a first through hole, a second through hole, and a centerline extending along a length of the lid, and configured to close the opening of the battery container;
a flat plate-like first current collector plate inserted into the first through hole and extending in a straight line toward the bottom surface; and
a flat plate-like second current collector plate inserted into the second through hole and extending in a straight line toward the bottom surface,
wherein the first current collector plate and the second current collector plate are made of metal materials, and a main material of the first current collector plate is different from a main material of the second current collector plate,
wherein a first position of a portion of the first current collector plate, disposed within the first through hole,of the lid toward the first wide surface,
wherein a second position of a portion of the second current collector plate, disposed within the second through hole,

11.	(Currently Amended) The prismatic secondary battery according to claim 1, wherein the second distance corresponding to the portion of the second position extends from the centerline of the lid toward the first wide surface.
12.	(Canceled).
13.	(Currently Amended) A prismatic secondary battery comprising:
a battery container containing an electric storage element and having a first wide surface, a second wide surface, a pair of narrow surfaces, a bottom surface, and an opening;
a lid having a first through hole, a second through hole, and a centerline extending along a length of the lid, and configured to close the opening of the battery container;
a flat plate-like first current collector plate inserted into the first through hole and extending in a straight line toward the bottom surface; and
a flat plate-like second current collector plate inserted into the second through hole and extending in a straight line toward the bottom surface,
wherein the first current collector plate and the second current collector plate are made of metal materials, and a main material of the first current collector plate is different from a main material of the second current collector plate, 
wherein a first position of a portion of the first current collector plate, disposed within the first through hole,and perpendicular to the centerline of the lid, the first distance extending in a direction parallel to a top surface of the lid from the centerline of the lid toward the first wide surface,
wherein a second position of a portion of the second current collector plate, disposed within the second through hole,and perpendicular to the centerline of the lid, the second distance extending in a direction parallel to the top surface of the lid toward the second wide surface, [[and]] 
wherein a centerline of the first through hole deviates from the centerline of the lid toward the first wide surface, and a centerline of the second through hole deviates from the centerline of the lid toward the second wide surface, and
wherein the first distance from the centerline of the lid is greater than the second distance from the centerline of the lid.

Reasons for Allowance
	Claims 1, 4-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner notes that US 2013/0149586 A1 to Hong (provided in IDS filed 17 April 2021; not yet cited by Examiner) was considered pertinent in assessing the claims as HONG teaches a pouch accommodating an electrode assembly having electrode leads 114, 115 passing therethrough corresponding slit sections 124, 125 therethrough isolator 120 covering the pouch (see [0048]). Particularly, insulator 120 is taught as having an integral shape covering portion of pouch 117 and the electrode lead 114, 115 to prevent exposure of the metal within the pouch and improve safety and electrode leads 114, 115 extending toward an upper end portion of the pouch 117 (see [0065-0091]) however, HONG is silent to the following limitations of Claim 1 and Claim 13 below.
The prior art does not teach or suggest the limitation of Claim 1 including:
“wherein a first position of a portion of the first current collector plate, disposed within the first through hole, is spaced at a first distance from the centerline of the lid, the first distance extending in a direction parallel to a top surface of the lid from the centerline of the lid toward the first wide surface,
wherein a second position of a portion of the second current collector plate, disposed within the second through hole, is spaced at a second distance from the centerline of the lid, the second distance extending in a direction parallel to the top surface of the lid, and 
wherein a centerline of the first through hole and a centerline of the second through hole deviate from the centerline of the lid toward the first wide surface.”
Further, the prior art does not teach or suggest the limitation of Claim 13 including
“wherein a first position of a portion of the first current collector plate, disposed within the first through hole, is spaced at a first distance from and perpendicular to the centerline 
wherein a second position of a portion of the second current collector plate, disposed within the second through hole, is spaced at a second distance from and perpendicular to the centerline of the lid, the second distance extending in a direction parallel to the top surface of the lid toward the second wide surface,
wherein a centerline of the first through hole deviates from the centerline of the lid toward the first wide surface, and a centerline of the second through hole deviates from the centerline of the lid toward the second wide surface, and
wherein the first distance from the centerline of the lid is greater than the second distance from the centerline of the lid.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723